 
 
IA 
108th CONGRESS
2d Session
H. J. RES. 101 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mrs. Christensen introduced the following joint resolution; which was referred to the Committee on the Judiciary
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States regarding presidential election voting rights for residents of all United States territories and commonwealths. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  
 — 
1.The right of citizens of the United States to vote in the election for President and Vice President shall not be denied or abridged by the United States or by any State on account of residency in a territory or commonwealth of the United States. 
2.The Congress shall have power to enforce this article by appropriate legislation. . 
 
